Opinion by
Judge Hargis :
The names of the appellees appear in the caption of the indictment. Only one of them is charged with the offense of breach of the peace by fighting with the other.
It is stated' in the body of the indictment that the latter joined in committing the acts set forth as constituting the offense charged against the former. The indictment was not sufficient accusation as to the one not charged with the offense. The offense is sufficiently charged, but Crim. Code (1876), § 124, requires more; it requires that the indictment shall be direct and certain as regards the party charged as well as the offense.
Judgment affirmed.